DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       JAY RUSSELL SINGER,
                            Appellant,

                                    v.

                          NOREEN SINGER,
                             Appellee.

                              No. 4D21-3454

                              [July 21, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; William W. Haury, Jr., Judge; L.T. Case No. CACE 89-
6168.

  Jay Russell Singer, Lantana, pro se.

  Noreen Singer, Boca Raton, pro se.

PER CURIAM.

  Affirmed.

KLINGENSMITH, C.J., WARNER and CONNER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.